Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-13, and 15-20 of U.S. Patent No. 10598876 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each one of the instant claims listed above is rendered obvious by at least one of the patented claims listed above.  A general correspondence is provided below:
patented claim(s)		renders obvious		instant claim(s)
1								1-2
2-10								3-11
12-13								12-13
15								15
16								17
17								16
18-20								18-20

In particular with regard to instant claim 1, '876 claim 1 refers to a substrate rather than a printed circuit board (PCB).  However '876 claim 1 recites that the substrate supports an electronic circuit.  It was well known to provide electronic circuits on PCBs, for example to facilitate connections with other electronic devices or parts.  Thus it would have been obvious to a skilled .

Claim Objections
	Claim 1 is objected to because it is missing "electrical" before "port" in line 4.
	Claim 4 is objected to because line 2 recites "of" instead of "for".
Claim 15 is objected to because it is missing "electrical" before "port" in line 12.
Claim 16 is objected to because line 3 recites "of" instead of "for".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 14 abruptly ends with "configured".  It is not clear whether "configured" should be deleted or whether additional functionality was meant to be recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13, and 15	are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0118202 A1.
Claim 1:  '202 discloses a photonic interface assembly configured to provide communication between an optical fiber 20 and an electronic circuit 2, the photonic interface assembly comprising: 
a printed circuit board (PCB) 1 (fig. 9) including a first electrical port (one of the pads 23), and a first electrical connection (one of the wirings 22) electrically connected to the first {electrical} port for electrically connecting to the electronic circuit; 
a photonic integrated circuit 75 (see also figs. 3(A)-3(B) and 7) mounted on the PCB comprising: 
6A in fig. 3(B)) for optically coupling to the optical fiber for outputting a first optical signal (output is via an end of waveguide 11); 
a second electrical connection (any of pads 18A-18C in fig. 3(B)) electrically connected to the first electrical port 23 for receiving a first electrical signal from the electronic circuit (note [0125]); and 
at least one of a laser and an optical modulator 13 electrically connected to the second electrical connection (using wirings 17A-17C) configured for modulating an optical carrier wave with the first electrical signal to provide the first optical signal.  
	Claim 2:  The photonic interface further comprises a fiber support 9 mounted on the photonic integrated circuit for optically aligning the optical fiber 20 with the optical port.
	Claim 13:  The PCB includes a second electrical port (a different pad 23), and a third electrical connection (a different wiring 22) electrically connected to the second electrical port for electrically connecting to the electronic circuit; wherein the optical port is also for receiving a second optical signal ([0129]); wherein the photonic integrated circuit further comprises: a photodetector (in array 80) for providing a second electrical signal in response to the second optical signal; a fourth electrical 
	Claim 15:  '202 discloses a photonic interface assembly configured to provide communication between an optical fiber 20 and an electronic circuit 2, the photonic interface assembly comprising: 
a printed circuit board (PCB) 1 including: a first electrical port (a pad 23), and a first electrical connection (a wiring 22) electrically connected to the first electrical port for electrically connecting to the electronic circuit; 
a photonic integrated circuit for mounting on the PCB comprising: 
an optical port (left end of 75) for optically coupling to the optical fiber for receiving a first optical signal; 
a photodetector (in array 80) for providing a first electrical signal in response to the first optical signal; and 
a second electrical connection electrically connecting the photodetector to the first {electrical} port for coupling the first electrical signal to the electronic circuit ([0141]-[0142], fig. 9).


	
Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
April 3, 2021